DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on October 24, 2022.  As directed by the amendment: claims 1, 3, 4, 13, 17, and 19 have been amended.  Thus, claims 1-21 are presently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 12/307,993, filed on June 17, 2009.

Drawings
The drawings are objected to because Figs. 3, 10-12, and 14 show an exploded view of the invention, but does not include the appropriate dashed lines or brackets.  Specifically, the Examiner notes that there is no dashed line or bracket which connects the tube 31 to the remainder of the invention in each of the identified figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2006/0042629 to Geist (herein Geist) in view of US Pat. Pub. 2009/0126739 to Ng et al (herein Ng).
Regarding claim 1, Geist discloses a mask assembly for delivering respiratory gases to a user (mask 10, Fig. 1), the mask assembly comprising: a body portion (mask seal 14, Fig. 2A) comprising a first material that is substantially flexible (“[t]he seal 14…may be made of a suitable soft resilient material sufficiently soft to conform to the contours of a person's face surrounding the mask wearer's nose and sufficiently resilient to return to its original…shape upon removal from the person's face,” Para. 38 lines 1-6), and a body inlet portion (opening within the peripheral portion 46 which faces mask shell 12, Fig. 2A); a base portion (mask shell 12, Fig. 2A) comprising a second material that is substantially hard (mask shell 12 is formed from a hard plastic, Para. 37), a base outlet portion connected to the body inlet portion (the opening of hollow interior 34 at outer peripheral portion 36, Para. 36, Figs. 3-4), a semi-tubular projection (hollow cylindrical wall 38 forms a semi-tubular projection, Fig. 2A, the term “semi-tubular” is being interpreted according to the definition “having the form of or consisting of a tube” as defined by Merriam Webster, since hollow cylindrical wall 38 has a circular cross section and extends longitudinally from the mask shell 12, hollow cylindrical wall 38 forms a semi-tubular projection, Fig. 2A); a curved and elongate headgear member (head strap retention bracket 20, Fig. 2A) comprising: a central section (see annotated figure below) comprising a half circle portion (see annotated figure); and a first headgear extension (see annotated figure) integrally molded with the central section (the headgear extension is formed as a single piece with the central portion, see annotated figure) and having a first distal end (see annotated figure) connected to a left side of the central section (see annotated figure) and a first proximal end (see annotated figure), the first headgear extension having a first length that extends laterally outwardly away from the first distal end (length of extension from distal end, annotated figure); and a second headgear extension (see annotated figure) having a second distal end (see annotated figure) connected to a right peripheral side of the central section (see annotated figure) and a second proximal end (see annotated figure), the second headgear extension having a second length that extends laterally outwardly away from the second distal end (length extending from second distal end, annotated figure); and -18-a headgear strap (headstraps 78-80, Figs. 17-18) comprising a flexible material forming a central strap portion (headstraps 78-80 are flexible and are designed to conform to the user’s head, Para. 45, Figs. 17-18) and first and second side strap portions (headstraps 78 and 80 are disposed on side portions of the head, annotated figure and Figs. 17-18), the first side strap portion extending from a left end of the central strap portion and extending along a portion of the first headgear extension and terminating near an upper lip region of the user (see annotated figure), in use, the second side strap portion extending from a right end of the central strap portion and extending along a portion of the second headgear extension and terminating near an upper lip region of the user (see annotated figure), in use, the central strap portion extending around a back of a head of the user in use (see annotated figure).

    PNG
    media_image1.png
    580
    856
    media_image1.png
    Greyscale

Annotated View of Fig. 14 of Geist

    PNG
    media_image2.png
    460
    708
    media_image2.png
    Greyscale

Annotated View of Fig. 17 of Geist
Geist discloses the mask seal (14) is configured to surround a user’s nose (“the seal 14 includes peripheral portions 44…being provided with a contour to enhance sealing engagement with portions or contours of a person's face surrounding the nose,” Para. 38); but Geist does not disclose the body portion having first and second nasal outlets adapted to provide a supply of respiratory gases to the user in use.
However, Ng, in the embodiment shown in Fig. 17, teaches an interchangeable mask assembly (305, Fig. 17) including the body portion having first and second nasal outlets (prong elements 315, Fig. 17) adapted to provide a supply of respiratory gases to the user in use (prong elements 315 seal with the nares of the user for supplying air, Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the full nasal mask of Geist to be nasal prongs as taught by Ng embodiment of Fig. 17 in order to utilize a well-known mask shape with the expected result of direct supply of respiratory gas to the user.
Geist, as modified above, discloses the claimed invention except for the semi-circular indentation (72) on the headstrap retention bracket (20) being open upwards (when viewed in the orientation of Fig. 2).  It would have been an obvious matter of design choice to modify the indentation to face upwards, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Geist, as modified above, does not disclose the base portion having an extension lip extending beneath the semi-tubular projection and away from the body inlet portion, and a slot formed by the semi-tubular projection and the extension lip; the headgear member having a connector portion extending into the slot so as to connect the base portion with the curved and elongate headgear member.
However, Ng, in the embodiment shown in Fig. 1, teaches an interchangeable mask system (5, Fig. 1) including the base portion having an extension lip (see annotated figure below) extending beneath the semi-tubular projection (the term “beneath” is viewpoint dependent, therefore a lip that extends from the base portion can be viewed as “beneath” the semi-tubular projection if the orientation of the viewer is changed, therefore, the mask system 5 has a lip extending beneath the semi-tubular projection, see annotated figure) and away from the body inlet portion (lip extends longitudinally away from an edge of the body inlet portion, Fig. 1 and annotated figure), and a slot formed by the semi-tubular projection and the extension lip (a slot is formed between the lip and the semi-tubular projection, Fig. 1 and annotated figure); the headgear member having a connector portion (the lower portion of main body 40 includes a connector portion configured to engage the slot formed by the lip and semi-tubular extension, see annotated figure, while central opening 45 further engages the semi-tubular projection in the orientation as shown in Fig. 1) extending into the slot so as to connect the base portion with the curved and elongate headgear member (the portion of the main body 40 between central opening 45 and the connector portion is supported within the slot, Para. 31, Fig. 1 and annotated figure).

    PNG
    media_image3.png
    374
    1102
    media_image3.png
    Greyscale

Partial Annotated View of Fig. 1 of Ng
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the indentation (73) and radial ridge (39) engagement (i.e. a key and slot engagement) between the headstrap retention bracket (20) and the mask shell (12) of modified Geist with the extension lip engaging an edge of the headstrap retention member (i.e. a clip or snap engagement) as taught by Ng in order reduce the chance of an unintended detachment of the headgear member from the base portion in the direction towards/away from the user’s face.
Geist discloses first and second integrally molded headgear extensions having distal and proximal ends (see annotated figure above); but Geist, as modified above, does not disclose the first headgear extension having a first proximal end disposed proximally adjacent a side of a left cheek of the user in use, a first bend along the first length, and a first portion inclined upwardly toward the first proximal end and away from the body portion; and a second proximal end disposed adjacent a side of a right cheek of the user in use, a second bend along the second length, and a second portion inclined upwardly toward the second proximal end and away from the body portion.
However, Ng, in the embodiment shown in Fig. 2, teaches a mask system (90, Fig. 2) including the first headgear extension having a first proximal end (see annotated figure) disposed proximally adjacent a side of a left cheek of the user in use (the proximal end is adjacent the cheek, see annotated figure), a first bend along the first length (see annotated figure), and a first portion (see annotated figure) inclined upwardly toward the first proximal end and away from the body portion (see annotated figure); and a second proximal end (second side is mirror of first side, refer to annotated figure, see also Fig. 8) disposed adjacent a side of a right cheek of the user in use (second side is mirror of first side, refer to annotated figure), a second bend along the second length (second side is mirror of first side, refer to annotated figure), and a second portion (second side is mirror of first side, refer to annotated figure) inclined upwardly toward the second proximal end and away from the body portion (second side is mirror of first side, refer to annotated figure).

    PNG
    media_image4.png
    834
    764
    media_image4.png
    Greyscale

Partial Annotated View of Fig. 2 of Ng
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape the headgear extensions of modified Geist to have an L-shaped bend as taught by Ng embodiment of Fig. 2 in order to facilitate attached the headgear members to the upper portion of the headgear straps in order to reduce irritation to the user behind and below the ears.
Regarding claim 2¸ the modified Geist discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Geist further discloses wherein the first and second headgear extensions include first and second connected portions (see Geist annotated figure above), respectively, each of the first and second connected portions being in a position adjacent to the first and second side strap portions of the headgear strap (Geist ends of Ng headgear extensions are configured to attach to Geist side headstraps 78, 80, Geist Fig. 18), respectively, both of the first and second connected portions being connected to the first and second side strap portions (Geist side headstraps 78, 80 attach through the Geist proximal ends of Ng headgear extensions, Geist Fig. 18), respectively, at first and second connection locations (see Geist annotated figure), each of the first and second headgear extensions further including first and second detached portions (see Geist annotated figure), respectively, positioned adjacent to the first and second side strap portions and detached from the first and second side strap portions at first and second detached locations proximal from the first and second connection locations (see Geist annotated figure).
Regarding claim 3, claim 3 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 3.
Regarding claim 5, claim 5 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 5.
Regarding claim 6, claim 6 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 6.
Regarding claim 7, claim 7 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 7.
Regarding claim 8, claim 8 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 8.
Regarding claim 9, claim 9 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 9.
Regarding claim 10, claim 10 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 10.
Regarding claim 11, the modified Geist discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Geist further discloses wherein the base portion comprises a raised area connecting the base portion to the curved and elongate headgear member (moving from the outer peripheral portion 36 towards hollow cylindrical wall 38, the mask shell 12 forms a raised portion in the tapered/beveled area between triangular walls 31-33 and cylindrical wall 38, Fig. 3, the headgear retention bracket 20 engaging the mask shell 12 in this area via cylindrical wall 38, Figs. 1-3).
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 13, claim 13 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16.
Regarding claim 17, claim 17 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 17.
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 18.
Regarding claim 19, claim 19 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.
Regarding claim 20, claim 20 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.
Regarding claim 21, claim 21 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 21.

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Geist and Ng, as applied to claims 3 and 13 above, and further in view of US Pat. Pub. 2008/0135050 to Hitchcock et al (herein Hitchcock).
Regarding claim 4, the modified Geist discloses all the claimed limitations as discussed above with respect to the rejection of claim 1.  Geist does not disclose wherein the base portion is integrally molded with the curved and elongate member.
However, Hitchcock teaches a facial mask (Fig. 1-1) including wherein the base portion (mask frame 12, Fig. 1-1) is integrally molded with the curved and elongate member (mask frame 12 is integral with the strap connectors 18, which extend laterally away from the central portion adjacent connection port 14, Para. 91, Fig. 1-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask shell and the head strap retention bracket of modified Geist to be integral with one another as taught by Hitchcock in order to reduce the overall number of parts and to reduce the risk of the head strap retention bracket separating from the mask shell 12 during use.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5-8, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,339,624 (herein reference claim 1) in view of Ng.
Regarding the instant claim 3, reference claim 1 discloses a mask assembly for delivering respiratory gases to a user (a patient interface system to treat a respiratory disorder of a patient by channeling airflow to the patient from a positive airway pressure device), the mask assembly comprising: a body portion (a relatively softer cushion) comprising a first material that is substantially flexible (cushion formed from relatively soft material), and a body inlet portion (air flows from mask body into cushion); a base portion (a mask body) comprising a second material that is substantially hard (a mask body defining a rigid structure) and a base outlet portion connected to the body inlet portion (the rigid structure comprising an inlet); a curved and elongate headgear member  (a support member supporting the mask body, the support member having a central portion and a pair of side arms) comprising: a central section (a central portion); a first headgear extension integrally molded with the central section (the side arms extending laterally outward away from the mask body)  and comprising a first distal end connected to a left side of the central section (end where side arm attaches to the central portion), a first proximal end disposed proximally adjacent a side of a user's left cheek -19-in use (distal end that is positioned away from the mask body), a first length that extends laterally outwardly away from the first distal end (the side arms extending laterally outward away from the mask body), a first bend along the first length (having a bend along the length of each of the side arms), and a first portion inclined upwardly toward the first proximal end and away from the body portion (such that at least a portion of each of the side arms is inclined vertically upward toward distal ends); and a second headgear extension integrally molded with the first headgear extension and the central section (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), the second headgear extension comprising a second distal end connected to a right peripheral side of the central section (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second proximal end disposed adjacent a side of a user's right cheek in use (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second length that extends laterally outwardly away from the second distal end (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second bend along the second length (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), and a second portion inclined upwardly toward the second proximal end and away from the body portion (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation); a headgear strap comprising a flexible material (a headgear assembly) including first and second side strap portions (a pair of straps that are attached to at least the distal ends of the side arms).  Reference claim 1 is silent as to the body portion having first and second nasal outlets adapted to provide a supply of respiratory gases to a user in use, and the headgear assembly forming a central strap portion, the first side strap portion extending from a left end of the central strap portion and connected to the first headgear extension, the second side strap portion extending from a right end of the central strap portion and connected the second headgear extension, the central strap portion extending around a back of a user's head in use.
However, Ng teaches a mask system (90, Fig. 2) including the body portion having first and second nasal outlets (prong elements 315, Fig. 17) adapted to provide a supply of respiratory gases to a user in use (prong elements 315 seal with the nares of the user for supplying air, Para. 48), and the headgear assembly forming a central strap portion (common headgear assembly 105 includes a portion extending around the rear of the user’s head, Fig. 2), the first side strap portion extending from a left end of the central strap portion (headgear assembly 105 includes side straps which extend from the rear central portion towards the headgear extensions, Fig. 2) and connected to the first headgear extension (side straps engage with lateral connectors 115, Fig. 2), the second side strap portion extending from a right end of the central strap portion (headgear assembly 105 includes side straps which extend from the rear central portion towards the headgear extensions, Fig. 2) and connected the second headgear extension (side straps engage with lateral connectors 115, Fig. 2), the central strap portion extending around a back of a user's head in use (central portion extends behind the user’s head, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of reference claim 1 to be nasal prongs as taught by Ng in order to utilize a well-known mask shape with the expected result of direct supply of respiratory gas to the user.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headgear assembly of reference claim 1 to include a rear, central portion as taught by Ng in order to more evenly distribute force against the user’s head from the straps to increase comfort of the user.
Regarding the instant claim 5, the reference claim 1 discloses all the claimed limitations, as discussed above with respect to instant claim 3.  The reference claim 1, as modified above, is silent as to the base portion comprises an extension lip angled away from the body inlet portion.
However, Ng teaches a mask system (90, Fig. 2) including the base portion comprises an extension lip (see annotated figure above) angled away from the body inlet portion (lip extends longitudinally away from an edge of the body inlet portion, Fig. 1 and annotated figure, forming a slot with a tubular projection of the cushion component 15, Fig. 1 and annotated figure above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask body of reference claim 1 to include an extension lip extending from an edge to engage the support member as taught by Ng in order to prevent an unintended detachment of the support member from the mask body.
Regarding the instant claim 6, the reference claim 1 discloses all the claimed limitations, as discussed above with respect to instant claim 5.  
The modified reference claim 1 further discloses a slot positioned between the extension lip and an outer surface of the base portion (Ng the lip forms a slot with the tubular projection of the cushion component 15, Ng Fig. 1 and Ng annotated figure above).
Regarding the instant claim 7, the reference claim 1 discloses all the claimed limitations, as discussed above with respect to instant claim 3.  The reference claim 1, as modified above, is silent as to wherein the base portion further comprises a semi-tubular projection, at least a portion of the central section extending below the semi-tubular projection.
However, Ng teaches a mask system (90, Fig. 2) including wherein the base portion further comprises a semi-tubular projection (tubular projection extending from front of cushion component 15, Fig. 1), at least a portion of the central section extending below the semi-tubular projection (the lower portion of main body 40 includes a connector portion configured to engage the slot formed by the lip and semi-tubular extension, see annotated figure, while central opening 45 further engages the semi-tubular projection in the orientation as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask body of reference claim 1 to include an extension lip and tubular projection to engage the support member as taught by Ng in order to prevent an unintended detachment or relative rotation of the support member from the mask body.
Regarding the instant claim 8, instant claim 8 recites essentially the same limitations as those found in instant claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 8.
Regarding the instant claim 13, instant claim 13 recites essentially the same limitations as those found in instant claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 13.
Regarding the instant claim 15, instant claim 15 recites essentially the same limitations as those found in instant claim 5.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 15.
Regarding the instant claim 16, instant claim 16 recites essentially the same limitations as those found in instant claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 16.
Regarding the instant claim 17, instant claim 17 recites essentially the same limitations as those found in instant claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 17.

Claims 3, 10, 11, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,291,790 (herein reference claim 6) in view of Geist. 
Regarding the instant claim 3, the reference claim 6 discloses a mask assembly for delivering respiratory gases to a user (a mask assembly), the mask assembly comprising: a body portion (cushion) comprising a first material that is substantially flexible (cushion adapted to rest in sealed manner on the user’s face), first and second nasal outlets adapted to provide a supply of respiratory gases to a user in use (the user contacting portion [of cushion] being adapted to rest in sealed manner about a respiratory orifice of a user), and a body inlet portion (at least one aperture); a curved and elongate headgear member (headgear connector member) comprising: a central section (central section); a first headgear extension integrally molded with the central section (central section integrally formed with a first headgear extension) and comprising a first distal end connected to a left side of the central section (the first headgear extension configured to extend over a left cheek of the user, in use, the first headgear extension having a first distal portion), a first proximal end disposed proximally adjacent a side of a user's left cheek -19-in use (a first proximal portion), a first length that extends laterally outwardly away from the first distal end (the first distal portion extending proximally from the first distal end portion along a first direction), a first bend along the first length ( a first curved portion extending proximally from the first distal portion), and a first portion inclined upwardly toward the first proximal end and away from the body portion (wherein the first proximal portion extends proximally from the first curved portion to the first proximal end portion along a second direction at an upward angle relative to the first direction); and a second headgear extension integrally molded with the first headgear extension and the central section (second headgear extension is a mirror of the first headgear extension and has all the same features as the first headgear extension, see above for detailed explanation), the second headgear extension comprising a second distal end connected to a right peripheral side of the central section (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second proximal end disposed adjacent a side of a user's right cheek in use (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second length that extends laterally outwardly away from the second distal end (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), a second bend along the second length (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation), and a second portion inclined upwardly toward the second proximal end and away from the body portion (second headgear extension has all the same features as the first headgear extension, see above for detailed explanation); a headgear strap (headgear strap) comprising a flexible material forming a central strap portion and first and second side strap portions (a headgear strap comprising a first end portion, a second end portion, and a central portion, the headgear strap being flexible and formed of a composite foam layered material).  The reference claim 6 is silent as to a base portion comprising a second material that is substantially hard and a base outlet portion connected to the body inlet portion; the first side strap portion extending from a left end of the central strap portion and connected to the first headgear extension, the second side strap portion extending from a right end of the central strap portion and connected the second headgear extension, the central strap portion extending around a back of a user's head in use
However, Geist teaches a mask (10, Fig. 1) including a base portion (mask shell 12, Fig. 2A) comprising a second material that is substantially hard (mask shell 12 is formed from a hard plastic, Para. 37) and a base outlet portion connected to the body inlet portion (the opening of hollow interior 34 at outer peripheral portion 36, Para. 36, Figs. 3-4); the first side strap portion extending from a left end of the central strap portion and connected to the first headgear extension (see annotated figure above), the second side strap portion extending from a right end of the central strap portion and connected the second headgear extension (see annotated figure above), the central strap portion extending around a back of a user's head in use (see annotated figure above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask assembly of reference claim 6 to include a mask shell as taught by Geist in order to provide a rigid backing to the soft cushion during use so that it does not detach from the headgear connector.
Regarding the instant claim 10, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 3.  The reference claim 6, as modified above, is silent as to wherein the central section comprises a half circle portion that is integrally molded with the first and second headgear extensions.
However, Geist teaches a mask (10, Fig. 1) including wherein the central section comprises a half circle portion that is integrally molded with the first and second headgear extensions (see annotated figure above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central section of the headgear member of modified reference claim 6 to be a half-circle and integral with the extensions as taught by Geist in order to provide the correct corresponding engagement shape for engagement with the semi-tubular projection of the base portion.
Regarding the instant claim 11, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 3.  The reference claim 6, as modified above, is silent as to wherein the base portion comprises a raised area connecting the base portion to the curved and elongate headgear member.
However, Geist teaches a mask (10, Fig. 1) including wherein the base portion comprises a raised area connecting the base portion to the curved and elongate headgear member (moving from the outer peripheral portion 36 towards hollow cylindrical wall 38, the mask shell 12 forms a raised portion in the tapered/beveled area between triangular walls 31-33 and cylindrical wall 38, Fig. 3, the headgear retention bracket 20 engaging the mask shell 12 in this area via cylindrical wall 38, Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of modified reference claim 6 to include a raised attachment area as taught by Geist in order to facilitate attachment of the headgear member to the base portion without undue rubbing against the cushion or head as the user moves.
Regarding the instant claim 13, instant claim 13 recites essentially the same limitations as those found in instant claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 13.
Regarding the instant claim 18, instant claim 18 recites essentially the same limitations as those found in instant claim 10.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on instant claim 18.

Response to Arguments
The Examiner notes that Applicant indicated that a terminal disclaimer was being filed with respect to US Pat. 9,339,624 and US 11,291,790 (see Arguments page 12 lines 29-31).  However, the Examiner notes that no terminal disclaimer has been received in the application at this time.  Therefore, the double patenting rejections still stand.
Applicant's arguments with respect to the rejection of claims 1-3, 5-13, and 15-21 under 35 U.S.C. § 103 as being unpatentable over Geist in view of Ng have been fully considered but they are not persuasive.  Specifically, Applicant first argues that Geist teaches away from the obvious matter of design choice to change the half circle portion from facing downward to facing upward (see arguments page 16 line 3 - page 18 line 7).  Second, Applicant argues that Ng teaches away from the proposed modification of Geist for the headgear extensions extending laterally along the user’s cheeks (see arguments page 18 line 8 - page 20 line 25).
With respect to the first argument, the Examiner disagrees.  The Applicant points to several portions of the Geist reference (see, e.g. arguments page 17 lines 12-20) in which Geist discloses that the mask shell (12) and the seal (14) are separable from the headstrap retention bracket (20) by pulling the shell and seal downward away from the bracket.  Therefore, Applicant concludes, modifying the bracket to have a half circle portion facing upward would change the operation of the device.  However, the Examiner finds that the Geist device as modified to face upwards would still operate in the same manner.  Namely, with the bracket facing upwards, the mask and shell would instead be pulled upwards by the user which would result detachment from the bracket and associated headstraps, which remain in place on the user’s head.  The operation of the device (i.e. manual detachment of the mask and shell by pulling away from the bracket) is not changed or modified by the modification, contrary to Applicant’s assertion.
With respect to the second argument, the Examiner disagrees.  The Applicant asserts that the Ng reference discloses headgear extensions that are rotatable relative to the bracket and therefore does not meet the limitation of the “integrally molded” with the bracket (see argument page 19 lines 13-16).  However, the Applicant has misconstrued the modification that was made by the Examiner.  As indicated in Para. 31 of the non-final rejection and in Para. 17 above, the Examiner found that Geist discloses the headgear extensions being integrally molded with the central section, with each extension having distal and proximal ends.  The Examiner indicated that Geist did not disclose the particular shape (i.e. the extension along the cheek, the bend, etc.) of the headgear extensions, but relied upon Ng solely to modify the shape of the extensions (see Para. 33 of the non-final rejection and Para. 19 above).  Therefore, Ng would not teach away from the modification of Geist, contrary to Applicant’s assertion.
Therefore, the rejection of claims 1-21 still stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                         
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785